Citation Nr: 1828198	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD), and if so, whether the claim can be granted.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for a left hand disability due to medication taken for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim for service connection for an acquired psychiatric disability was initially denied in a February and June 2010 rating decisions and the Veteran did not appeal the denial of that issue.  In April 2011, a claim to reopen the issue of service connection for an acquired psychiatric disability was denied as new and material evidence had not been submitted.  The Board finds that the benefits claimed and denied in the prior rating decisions and the current claim are the same as the Veteran has identified the same disabilities and symptoms in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2010 and 2011.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The issues of entitlement to service connection for an acquired psychiatric disability, erectile dysfunction, and a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In February and June 2010 and April 2011 rating decisions, service connection for an acquired psychiatric disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of the June 2010 and April 2011 decisions.  

2.  Evidence received more than one year after the April 2011 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 2010, June 2010, and April 2011 rating decisions that denied service connection for an acquired psychiatric disability are final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received more than one year since the April 2011 decision is new and material and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen: Erectile Dysfunction

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The claim for service connection for an acquired psychiatric disability was initially denied February and June 2010 rating decisions, in part, on the basis that the evidence did not demonstrate that a current acquired psychiatric disability began during or as a result of military service or within one year of discharge.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of the June 2010 rating decision.  Therefore, the decision on acquired psychiatric disability became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

In April 2011, the claim to reopen the issue was denied on the basis that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of that decision and it became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The claims file demonstrates that since the April 2011decision, the Veteran submitted a private treatment record in which the treating physician notes that the first symptoms of the Veteran's schizophrenia began during service, when he would forget where his locker was and he would talk to himself.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran's current acquired psychiatric disability(s) were incurred during or as a result of military service.  As such, the claim is reopened.


ORDER

New and material evidence having been received; the claim for service connection for an acquired psychiatric disability is reopened.  



REMAND

The Board notes that a VA examination has never been provided to the Veteran regarding his claimed acquired psychiatric disability.  Given the private treatment record noted above, the Board finds that a VA examination is warranted to determine whether any current disability had onset during or as a result of military service or whether a qualifying disability had onset within one year of military service.  

In addition, if the examiner finds that an acquired psychiatric disability is etiologically related to service, the examiner must also address the Veteran's contentions regarding the development of erectile dysfunction and a left hand disability as a result of his acquired psychiatric disability, to include the medications used to treat it.  

The Veteran should be asked to identify and authorize VA to obtain all outstanding and relevant treatment records, to include mental health treatment referenced in a December 2015 report of private treatment, noted as received on April 20, 2017, within the virtual claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including all treatment relevant to the mental health treatment reported in a December 2015 treatment note.  Obtain all records of VA treatment and all private records identified and authorized.  

2.  Scheduled the Veteran for a VA psychiatric examination.  The claims file should be provided to and reviewed by the Veteran.  

The examiner is requested to list and describe the manifestations of all currently present acquired psychiatric disabilities. 

The examiner should then provide an opinion as to whether any psychiatric disability diagnosed during the pendency of this claim, to include bipolar disorder and schizophrenia at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.  Regarding schizophrenia, the examiner should also state whether it had onset within one year of discharge from service.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  The examiner must specifically comment on the Veteran's reports in a January 28, 2016, private treatment record that his first symptoms of schizophrenia began during service when he could not remember where his locker was located and he talked to himself and state whether these reports support a finding that schizophrenia, or any other acquired psychiatric disability, had onset during service.  

If the examiner determines that an acquired psychiatric disability is etiologically related to service, the examiner is asked to also address erectile dysfunction and/or a left hand disability is caused or aggravated by the acquired psychiatric disability, to include the medications used to treat it.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


